DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 15-26 in the reply filed on 6-23-2021 is acknowledged.  The restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and have grammatical and idiomatic errors.  Claim 15, line 1, “in particular”. Claim 15, line 4, “optionally produced” it is not clear if this is actually part of the method, since it is not a positively recited method step it is indefinite.  Claim 15, lines 6 and 7, “that have been strain hardened by the punching or cutting operations”, it is not clear if this is part of the process since the punching or cutting is previously claimed as optional.  Claim 15, line 10, “with raw ancillary formed element”.  Claim 15, lines 11 and 12, “with ancillary formed element by forming the raw ancillary formed element”.  Claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,16 and 18-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohner et al. (2012/0060982).  Bohner discloses a method of production of a component (5) with an ancillary formed element (12,13; Fig. 5b) comprising; providing a cut blank ([0033], lines 3-4) which is “optionally produced”, it is produced in a pressing (punching) operation ([0033], lines 5-7) and temperature treating selected edge regions (B) that have been hardened by the pressing operation to a temperature of at least 600° C for a maximal period of 10 seconds ([0036], lines 4-7) wherein Bohner heat treats a region (B) at an edge (Fig. 5a) at a temperature of 100-700° C for a preferred time of 2 seconds [0019].  Bohner discloses forming the temperature treated edge regions of the blank at ambient temperature [0039] in a bending operation (Fig. 5b) to obtain the component (5) with a raw ancillary formed element (12,13) and executing a calibration (Fig. 5c) wherein the raw ancillary formed element is a flange (12) with a trimmed edge (15).  Regarding claim 16, the ancillary formed element (12,13) is a flange.  Regarding claim 18, the ancillary formed element edge region  by inductive heating ([0036], lines 1-6).  Regarding claim 24, Bohner discloses a coating [0041].  Regarding claim 25, Bohner discloses heating the steel sheet in a region (B) which corresponds to a thickness of the sheet (Fig. 5a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohner in view of Lam et al. (2019/0276095).  Bohner does not disclose room temperature bending prior to heat treatment.  Lam teaches forming a coated steel workpiece (2) by hot forming and then performing cold forming at room temperature [0058],[0071],[0072],[0073] to form a selected end region (16).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cold form an end portion of the steel sheet of Bohner as taught by Lam in order to prevent fracture of the steel sheet and damage to the coating.
26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohner in view of Lochner et al. (WO 2006/119526).  Bohner does not disclose flushing during heat treatment.  Lochner teaches that a flush gas is used to flush air during heat treatment of metal strips and wire. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to use a flushing gas as taught by Lochner during the heat treatment of Bohner in order to reduce oxidation of the steel component during the heat treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD T TOLAN/Primary Examiner, Art Unit 3725